2022 IL App (1st) 201228-U
                                              No. 1-20-1228

                                                                                    FIRST DIVISION
                                                                                     February 7, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
      by any party except in the limited circumstances allowed under Rule 23(e)(1).
      ____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
      ____________________________________________________________________________


      ANTHONY G. ABBATE,                                     )     Appeal from the Circuit Court
                                                             )     of Cook County.
               Plaintiff-Appellee,                           )
                                                             )
      v.                                                     )     No. 19 CH-013869
                                                             )
      THE RETIREMENT BOARD OF THE                            )
      POLICEMEN’S ANNUITY AND BENEFIT                        )     The Honorable
      FUND OF THE CITY OF CHICAGO,                           )     Anna M. Loftus,
                                                             )     Judge Presiding.
            Defendant-Appellant.
      ____________________________________________________________________________

               JUSTICE PUCINSKI delivered the judgment of the court.
               Justices Hyman and Walker concur in the judgment.

                                                    ORDER

¶1   Held: The decision of the Retirement Board of the Policemen’s Annuity and Benefit Fund of the
     City of Chicago that plaintiff Abbate, a former police officer, had forfeited his right to pension
     benefits affirmed where the record established that the plaintiff committed a felony related to,
     arising out of and in connection with his employment as a police officer in contravention of section
     5-227 of the Illinois Pension Code. 40 ILCS 5/5-227 (West 2019)

¶2         The Board of Trustees of the Retirement Board of the Policemen’s Annuity and Benefit Fund

     of the City of Chicago (the Board) appeals from the circuit court’s order reversing the Board’s

     decision to deny the application of Anthony Abbate for a retirement annuity pension benefits in
     1-1#-####


     accordance with section 5-227 of the Illinois Pension Code (Pension Code or Code) (40 ILCS 5/5-

     227 (West 2019). On appeal, the Board contends that its decision should be upheld based upon its

     finding that Abbate’s felony conviction for aggravated battery was related to, or arose out of, or

     was in connection with his service as a Chicago police officer. For the reasons set forth herein, we

     reverse the judgment of the circuit court and affirm the decision of the Board.

¶3                                      BACKGROUND

¶4                                    State Felony Conviction

¶5      Abbate joined the Chicago Police Department (Department) in 1994. At that time, he also

     became a participant in the Policemen’s Annuity and Benefit Fund of the City of Chicago. In June

     of 2009, in a bench trial before the Honorable John J. Fleming, Chicago Police Officer Anthony

     Abbate was convicted of one count of aggravated battery for punching and kicking Karolina

     Obrycka (“Obrycka”) about her body causing bruising and soreness while they were in a public

     place of amusement. He was subsequently sentenced to two years’ adult intensive probation, along

     with drug and alcohol evaluation and treatment, curfew requirements, and anger management

     classes. 1 Defendant subsequently challenged his conviction on direct appeal, and this court upheld

     his conviction. People v. Abbate, No. 1-09-1801 (2010) (unpublished order under Illinois Supreme

     Court Rule 23).

¶6      During the criminal trial, Obrycka testified that on February 19, 2007, she was working as a

     bartender at Jesse’s Shortstop Inn when she saw Abbate hit another customer, Jimmy Passera.



            1
              Abbate was originally charged in a fifteen-count indictment, however, prior to trial, the
     prosecution nolle prosecui all of the counts of intimidation and communicating with a witness, and
     conspiracy; leaving him to be tried on two counts of official misconduct and one count of
     aggravated battery. At the close of the prosecution’s case-in-chief, the trial court also granted
     Abbate’s motion for a directed verdict as to two remaining counts of official misconduct.


                                                     -2-
     1-1#-####


     After she told Abbate to stop hitting him, Abbate remained at the bar and Jimmy Passera moved

     to another side of the bar and away from Abbate. Shortly thereafter, Abbate walked behind the bar

     where customers are not permitted and approached Obycka. Twice, she told defendant to get out

     from behind the bar, but when he still did not move, she pushed him away. She also told him to

     not come back behind the bar because he did not belong there. Obrycka testified that he did not

     follow her instructions and repeatedly referred to his “big muscles.” A few minutes later, she took

     Abbate’s drink away from the bar and put it by the sink.

¶7      Abbate then picked up a bar stool and walked behind the bar for the second time. Obrycka tried

     to get the bar stool away from him, but Abbate repeatedly kicked her. He told her that “nobody

     tells me what to do.” When another person came behind the bar and told him to stop kicking her,

     defendant let go of her, threw a garbage can to the floor and left the bar. During the time that she

     was at the bar, she did not hear Abbate identify himself as a police officer, he did not show her

     any type of police credentials, he was not in a police uniform, and she did not know that he was a

     police officer. After Abbate left, Obrycka called 911 and then called her managers. When some

     police officers arrived, she told them that there were cameras in the bar. During the criminal trial,

     the prosecution showed the videotape, which includes an audio recording, of the attack.

¶8      Martin Kolodziel, the manager of the bar, testified that he went to the bar after he received a

     phone call from Obrycka. After he arrived at the bar and spoke with Obrycka, he went to the back

     room where the video system was located and viewed the videotape of the battery. While some

     police officers were still at the bar, he offered to show them the video, but they declined his offer.

¶9      Telephone billing records for Abbate’s landline were admitted into evidence showing

     telephone calls originating from his landline for the time period of February 19 through February

     26, 2007. Linda Burnickas, Abbate’s girlfriend, was a reluctant witness who asserted her 5th


                                                      -3-
       1-1#-####


       Amendment rights, and her testimony was limited. She testified that after 9:30 p.m. on February

       19, 2007, she received numerous telephone calls from “various people” and that she called “various

       people” regarding something that happened at the bar that night.

¶ 10      Chicago Police Officer Joseph Boroff, former partners with Abbate, testified that he received

       a phone call from Abbate at 11:19 p.m. on February 19, 2007. During that phone conversation,

       Abbate told him that he had gotten into a “little scuffle” with someone, and Abbate sounded like

       he had “a couple of drinks.” Officer Boroff testified that he dismissed it and did not think that it

       was a serious matter. Two days later, when Abbate returned to work, Abbate used Officer Boroff’s

       cellular telephone to make a few calls and left early from his shift. Officer Boroff drove Abbate

       back to the police district to see the captain to get permission to leave early. Sometime later that

       same evening, some officers from the Internal Affairs Division arrived at the police district and

       asked Officer Boroff if he knew where Abbate was located. Officer Boroff told them that Abbate

       left his shift early, but he did not know why he had done so. He complied with the IAD officers

       request for him to call Abbate and left a message with him.

¶ 11       Abbate testified in his own defense and asserted that he acted in self-defense. He first testified

       that he did not know that he was not allowed to go behind the bar as he had previously been allowed

       to do so to use the telephone, but then testified that he understood that Obrycka had the authority

       to tell him to leave that area and he disregarded her repeated requests. He testified that he went

       behind the bar only to get to the other side of the bar, that he never threatened to harm Obrycka

       with the bar stool, and, in fact, was trying to get away from her when she pulled him down and he

       struck his head. He felt that he was in physical danger from Obrycka and threw her to the ground

       only to get away from her. He further testified that he was inebriated that night, but his inebriated




                                                        -4-
       1-1#-####


       state did not cause him to lose his balance and strike his head. He also admitted to previously

       placing Jimmy Passera in a chokehold and then hitting him three times on the side of his body.

¶ 12                                             Federal Civil Trial

¶ 13       Obrycka filed a federal civil lawsuit against Abbate and the City of Chicago, in which she

       contended that the defendants had violated her constitutional rights in relation to the beating she

       suffered at Jesse’s Shortstop Inn. Obrycka v. City of Chicago and Anthony Abbate, 913 F.Supp.2d

       598 (Dec. 20, 2012). On November 13, 2012, the jury returned a verdict in favor of Obrycka for

       the following claims:

              (1) Defendant City of Chicago had an official policy, also known as a widespread custom

                   or practice, that was the moving force behind Defendant Abbate’s conduct in the bar

                   when he physically beat Obrycka in violation of her Fourteenth Amendment

                   substantive due process right to bodily integrity; and

              (2) after the physical assault in the bar, Defendant Abbate and others entered into a

                   conspiracy to violate Obrycka’s constitutional right to freedom of speech as guaranteed

                   by the First Amendment. Id. at 600-601.

¶ 14       The record contains the trial testimony of Obrycka and Abbate. Obrycka testified consistently

       with her testimony in the state criminal trial. She also testified that when the police officers arrived

       at the scene, she told them that the offender was a Chicago police officer named “Tony,” his last

       name was “Abbate,” and the beating was captured on a videotape. She wrote his name down on a

       piece of paper and handed it to one of the officers. She learned Abbate’s name after having phone

       conversations with Margaret Kolodziel, the bar manager’s wife, and Patti Chiriboga, another

       bartender at the bar. She further testified that she told the officers that the manager would be

       arriving shortly, and he could retrieve the videorecording for them. Despite Obrycka telling the


                                                         -5-
       1-1#-####


       officers that the manager, Martin Kolodziel, had arrived, the officers walked out of the bar. Martin

       spoke with the officers and then retrieved the videotape from the bar, but the officers had already

       left when Martin Kolodziel returned outside to give it to them. The videotape corroborated her

       testimony as to what occurred inside the bar.

¶ 15      Shortly thereafter, the phone at the bar rang and Obrycka answered it. The female caller

       identified herself as a friend of “Tony” and that she was trying to get information from Obrycka,

       including Obrycka’s last name. Around this same time, Gary Ortiz, a friend of Abbate, was seated

       at the bar, and asked her if she would not press charges if Abbate came over to the bar, apologized

       to her, and paid for some medical bills. Obrycka refused.

¶ 16      Three days after the beating, Obrycka was working at another bar when Martin Kolodziel and

       Patti Chiriboga, another bartender at Jesse’s Shortstop Inn and a friend of Abbate, visited her. At

       that time, Patti Chiriboga told her that she had a meeting with Abbate and his friend, another

       Chicago police officer, in a parking lot. Patti Chiriboga said that Abbate told her that she needs to

       bring the videotape to him within two days or there would be drugs planted on the workers at the

       bar, and DUI’s would be given to the customer at the bar.

¶ 17      Abbate testified at the civil trial that at approximately 4:30 p.m. on February 19, 2007, he

       walked into Jesse’s Shortstop Bar and had a “verbal altercation” with Mike Muellner because

       Abbate was upset about what Muellner had said about Abbate’s sick dog. Then, Abbate grabbed

       Muellner, threw him into the wall, picked him up, and threw him onto the floor. While Abbate

       explained his behavior by saying that “[his] brain wasn’t working at all at that time[,]” Abbate also

       admitted that when he slammed Muellner into the wall, he was not concerned about being arrested

       because he was a Chicago police officer, and being arrested “[n]ever crossed [his] mind that day."




                                                       -6-
       1-1#-####


       He admitted that he had a physical altercation with Jimmy Passera and Passera knew that he was

       a police officer.

¶ 18       At trial, Abbate described his actions as “self-defense” and claimed that Obrycka was the initial

       attacker. He testified that he was “highly intoxicated” that night and only remembers “small little

       fractions” of the evening and the next morning. He recalled that he received a telephone call from

       his friend, Gary Ortiz, that evening, telling him that the police were at the bar and that Abbate had

       gotten into a fight with Obrycka. However, he did not recall calling Gary Ortiz seven times before

       12:50 a.m., and he denied that he told Ortiz to offer to pay Obrycka’s medical bills. He described

       his actions as “self-defense” and claimed that Obrycka was the initial attacker. After the beating,

       he drove himself home and admitted that he made some telephone calls that night. However, he

       did not remember calling his girlfriend, Linda Burnickas, twenty-two times before 1:04 a.m., or

       asking her for help.

¶ 19       He did not recall having an eight-minute telephone conversation with Patti Chiriboga at 7:22

       p.m. on February 20, 2007. Despite not being able to recall what they spoke about, he denied that

       he told her that he wanted the videotape or that he wanted her to tell Martin that he was a police

       officer, and a lot of bad things could happen to them. He further denied that he told her to tell

       Martin that he could use his position as a police officer to affect the bar, like writing DUI’s and

       planting drugs on people. He further denied that he told her, “…I’m backed against the wall. I

       don’t give a f***. I did - - I did that to [Obrycka], but I want the tape. I want the f***ing tape. He

       denied that he told her, “I’m pushed against - - this is my livelihood. I’m a police officer, I want -

       - I could - - I will lose my badge. I’ll lose my pension.” He denied that he told her, “Listen, b****,

       you f***ing get rid of that tape and you tell Martin to get rid of that tape or there’s going to be

       people getting DUI’s.”


                                                        -7-
       1-1#-####


¶ 20      Abbate also did not recall calling his partner, Chicago Police Officer Joseph Boroff, thirteen

       times between 11:18 p.m. and 2:33 p.m. or having nine phone conversations with him during that

       time period that lasted at least thirty seconds. Abbate did not recall calling Joe Motyka, who had a

       brother who was a lieutenant in the 25th Police District, where the bar was located, on three

       different occasions before 10:42 a.m. on February 20, 2007.

¶ 21                                    Administrative Hearing

¶ 22      On August 30, 2018, Abbate filed an annuity benefit application with the Board. The Board

       subsequently held a hearing in which Abbate testified that he became a Chicago police officer on

       December 5, 1994, and he took a leave of absence in March of 2017. The Board was provided

       select transcripts of the criminal and civil trials, the Rule 23 Order of this court from Abbate’s

       direct appeal of his criminal conviction (People v. Anthony Abbate, No. 1-09-1801 (December 22,

       2010)), the published opinion from Abbate’s civil trial (Obrycka v. City of Chicago and Anthony

       Abbate, 913 F.Supp.2d 598 (2012)), as well as a video and audio recording of Abbate’s attack of

       Obrycka. Portions of the video and audio recording was played at the hearing, including a portion

       showing that, approximately an hour before the beating, Abbate was seated at the bar, shouted

       “Chicago Police Department” and flexed his arm muscles.

¶ 23      On October 31, 2019, the Board issued an order in which it determined that, pursuant to 40

       ILCS 5/5-227 (West 2019), Abbate was not entitled to annuity benefits as his felony aggravated

       battery conviction was related to or arose out of or was in connection with his service as a

       policeman. Instead, the Board found that Abbate was entitled to only a refund of his contributions.

       Specifically, the Board “found Abbate to be evasive is [sic] responses made and not a credible

       witness.” The Board further found:




                                                       -8-
       1-1#-####


             “Based upon the above, the Board concludes and finds that but for and as direct

             result of Abbate’s thirteen year CPD police officer status Abbate was of a state of

             mind that he could do whatever he wished in the bar. Abbate physically assaulted

             customers earlier in the day without anyone calling the police, whose response he

             did not fear. This further led to Abbate’s conduct later in the day when he felt

             shielded from reprimand or reprisal such that he felt he could commit the felonious

             act of aggravated battery on the bartender and have his friend watch the assault

             happen, taking no action to intervene to stop or report the same.”

¶ 24      In support of its decision, the Board relied upon the following evidence:

          • On February 19, 2007, at 4:30 p.m., Abbate was involved in a verbal and physical

              altercation at the bar with Mike Muellner and Abbate admitted that he was not concerned

              about being arrested for his conduct because he was a Chicago police officer.

          • Later that day, at 8:00 p.m., he had a physical altercation with his friend, Jimmy Passera,

              in the bar and when Abbate was asked if he was concerned about anyone calling the police,

              he testified that he was not concerned “about anything.”

          • Around this time, Abbate was scene on video recording flexing his muscles and publicly

              announcing “Chicago Police Department.”

          • At 9:00 p.m., Obrycka twice asked Abbate to move from behind the bar, but Abbate “didn’t

              seem like he understood” and “kept talking about his muscles, what big muscles he got.”

          • A few minutes later, Abbate went behind the bar again, threw Obrycka to the floor, punched

              and kicked her, while yelling “Nobody tells me what to do.”

          • Jimmy Passera, knowing that Abbate was a Chicago police officer, did not interfere and

              did not render assistance to Obrycka.

                                                      -9-
       1-1#-####


           • On November 13, 2012, a federal civil jury returned a verdict in favor of Obrycka and

               against the City of Chicago in that it had a persistent and widespread custom or practice

               that was the moving force behind Abbate’s conduct in the bar when he physically beat

               Obrycka, as well as against Abbate for Obrycka’s claim that Abbate conspired with others

               under color of law in violation of her First Amendment rights to free speech.

¶ 25      Abbate sought review in the Circuit Court of Cook County pursuant to the Administrative

       Review Law (735 ILCS 5/3-101 et seq. (West 2004)). The circuit court reversed the Board’s

       decision to deny pension annuity benefits and granted Abbate his annuity benefits retroactive to

       the date of his application. The circuit court determined that the Board’s decision was clearly

       erroneous where “(1) there was no evidence identified in the record to support the conclusion that

       Plaintiff had an ‘above-the-law’ state of mind at the time he committed the battery, and (2) there

       was no evidence identified in the record that the state of mind motivated the battery.” This appeal

       followed.

¶ 26                                             ANALYSIS

¶ 27      Pointing to evidence of Abbate’s conduct before, during and after he committed the felony

       offense of aggravated battery, the Board maintains that its decision should be upheld where it

       properly found that Abbate’s felony conviction for aggravated battery related to, arose out of, or

       was in connection with his service as a Chicago police officer. Regarding Abbate’s conduct prior

       to and during the commission of the aggravated battery, the Board points to Abbate’s conduct in

       which he slammed Mike Muellner into the wall and subsequently struck Jimmy Passera, and

       Abbate’s admission that he was not concerned about being charged with a crime that night. The

       Board also points to Abbate’s conduct, approximately one hour before the beating, in which he

       flexed his muscles and publicly announced “Chicago Police Department,” and when he yelled at


                                                      -10-
       1-1#-####


       Obrycka “Nobody tells me what to do” as he beat and kicked her. The Board argues that Abbate

       acted with impunity committing crimes against two others, and later Obrycka, “under the mistaken

       belief that his status as a Chicago Police Officer would shield him from liability.”

¶ 28       Relying upon Abbate’s conduct after he committed the felony offense of aggravated battery,

       the Board argues that Abbate used his position as a police officer to interfere with a criminal

       investigation into his own conduct at the bar. In doing so, the Board relies upon the language used

       by the federal court to describe the evidence presented at the federal civil trial. Specifically, the

       federal district court found:

              “At trial, the jury heard evidence concerning both a code of silence within the CPD and a

              widespread custom or practice of failing to adequately investigate and/or discipline

              officers. Specifically, [Obrycka’s] counsel presented evidence that Obrycka and Jesse

              Shortstop Inn’s owner, Martin Kolodziej, told the officers responding to the February 19,

              2007 incident – Officers Peter Masheimer and Jerry Knickrehm – that Abbate was a police

              officer and that the beating was captured on videotape, yet Officers Masheimer and

              Knickrehm did not put these details in their police report of the incident…Trial evidence

              further revealed that within hours of the beating, Defendant Abbate made countless

              telephone calls, including calls to his partner at the 20th District, Joseph Boroff. Boroff, in

              turn, called numerous other Chicago police officers, including Officer Masheimer’s partner

              in the 25th District. Further, the jury heard evidence regarding the investigations into

              Officers Masheimer’s and Knickrehm’s conduct surrounding the reporting of the February

              19, 2007 incident. Obrycka also presented evidence regarding the CPD’s effort to locate

              and arrest Defendant Abbate after the beating and that Abbate was originally charged with




                                                       -11-
       1-1#-####


               a misdemeanor battery and not a felony.” Obrycka v. City of Chicago and Anthony Abbate,

               913 F.Supp.2d 598, 603-604 (Dec. 20, 2012).

¶ 29       The Board also argues that the verdict at the civil trial supports its conclusion that his conduct

       was related to his service as a police officer. Specifically, the jury verdict in the civil trial found:

               “Defendant City of Chicago had a persistent widespread custom or practice that was

               moving force behind Defendant Abbate’s conduct in the bar when he physically beat

               Plaintiff on 2/19/97. The jury returns a verdict in favor of Plaintiff Karolina Obrycka and

               against Defendant Anthony Abbate on Plaintiff’s claim that Defendant Abbate conspired

               with others under the color of law in violation of Plaintiff’s First Amendment rights to

               Freedom of Speech…”

¶ 30       In response, Abbate contends that the Board’s failed to support its factual finding that Abbate

       was “evasive” and “not a credible witness[.]” As to the Board’s factual finding that there was a

       sufficient nexus between Abbate’s felony conviction and his service as a police officer, Abbate

       contends that this decision is not supported by the three Illinois cases that have interpreted this

       particular language of section 5-227. See Cullen v. Retirement Board of the Policemen’s Annuity

       & Benefit Fund, 271 Ill.App.3d 1105 (1st Dist. 1995); Siwik v. Retirement Board of the Policemen’s

       Annuity & Benefit Fund, 324 Ill.App.3d 820 (1st Dist. 2001); Devoney v. Retirement Board of the

       Policemen’s Annuity & Benefit Fund, 199 Ill.2d 414 (2002). Asking this court to focus on the “but

       for” test applied in these three cases, Abbate contends that his conduct did not provide the requisite

       nexus where the Board misstated the evidence and merely relied upon bits and pieces of Abbate’s

       testimony. Instead, Abbate contends that, when his testimony is considered in its entirety, there

       was no evidence to establish his state of mind at the time that he committed this offense so there

       was no nexus between Abbate’s conduct and his service as a Chicago police officer.


                                                         -12-
       1-1#-####


¶ 31      He further contends that the Board waived its argument on appeal that there was a sufficient

       nexus between his felony aggravated battery conviction and his service as a Chicago police officer

       based upon his conduct after he committed the offense, where the Board did not rely upon it to

       support its conclusion. Waiver aside, he contends that evidence of his conduct, after he committed

       the felony offense of aggravated battery, is irrelevant to a determination as to whether there is a

       sufficient nexus.

¶ 32                                          Standard of Review

¶ 33      As a threshold matter, we must consider the appropriate standard of review. Appeals from

       administrative hearings are governed by administrative review law. 735 ILCS 5/3-101 (West

       2002); Provena Covenant Medical Center v. Department of Revenue, 236 Ill.2d 368, 385 (2010).

       In an appeal from the decision of the trial court on a complaint for administrative review, we

       review the decision issued by the Board rather than that of the trial court. Siwik v. Retirement

       Board of the Policemen’s Annuity & Benefit Fund, 324 Ill.App.3d 820, 824 (1st Dist. 2001).

       “[T]he board of trustees of a police pension fund is the entity statutorily empowered to verify an

       applicant’s disability and right to receive benefits. [Citation]” Wade v. City of North Chicago

       Police Pension Board, 226 Ill.2d 485, 513 (2007).

¶ 34      In administrative review law, we may not consider new or additional evidence beyond what

       was originally presented to the Board, and the “findings and conclusions of the administrative

       agency on questions of fact shall be held to be prima facie true and correct.” 735 ILCS 5/3-110

       (West 1994). It is within the Board’s province to accord weight to the evidence, resolve conflicts

       presented by the evidence, and determine the credibility of witnesses. Prawdzik v. Board of

       Trustees of Homer Township Fire Protection District Pension Fund, 2019 IL App (3d) 170024, ¶

       36. Accordingly, we defer to the Board on questions of fact unless its findings are against the


                                                      -13-
       1-1#-####


       manifest weight of the evidence, meaning that the opposite conclusion is clearly evident. Wade,

       226 Ill.2d at 504, citing Marconi v. Chicago Heights Police Pension Bd., 225 Ill.2d 497, 532

       (2006); Jones v. Board of Trustees of the Police Pension Board, 384 Ill.App.3d 1064, 1067 (4th

       Dist. 2008). At the same time, our deference to the Board is not without limit. Ashmore v. Board

       of Trustees of Bloomington Police Pension Fund, 2018 IL App (4th) 180196, ¶ 41. There must be

       competent evidence in the record to support the Board’s decision. Miller v. Board of Trustees of

       Oak Lawn Police Pension Fund, 2019 IL App (1st) 172967, ¶ 40. If the record contains evidence

       that supports the Board’s factual conclusions, then we shall not disrupt those conclusions, even if

       an opposite conclusion is reasonable. Robbins v. Board of Trustees of the Carbondale Police

       Pension Fund, 177 Ill.2d 533, 538 (1997). “The fact that an opposite conclusion is reasonable or

       that a reviewing court might have ruled differently will not justify reversal of the administrative

       findings.” Abrahamson v. Illinois Dept. of Professional Regulation, 153 Ill.2d 76, 88 (1992).

¶ 35      The Board applies a two-part test when deciding the issue of whether a police officer’s pension

       benefits should be forfeited under the first paragraph of section 5-227. The Board first determines

       the factual circumstances giving rise to the police officer’s felony conviction, which may be in

       conflict. The Board then interprets and applies the statutory language “any felony relating to or

       arising out of or in connection with his service as a policeman” to the facts of the case. See 40

       ILCS 5/5-227 (West 2019).

¶ 36      Here, both parties agree that the issue presented is one of mixed law and fact and seek for this

       court to review the Board’s decision for clear error. We review an agency’s conclusion on a mixed

       question of law and fact for clear error. Elementary School District 159 v. Schiller, 221 Ill.2d 130,

       143 (2006). Clear error affords significant deference to an agency’s experience in construing and

       applying the statutes that it administers. Id. An agency’s decision is clearly erroneous only when


                                                       -14-
       1-1#-####


       a reviewing court, based upon the entire record, is left with the definite and firm conviction that a

       mistake has been made. Comprehensive Community Solutions v. Rockford School Dist. No. 205,

       216 Ill.2d 455, 472 (2005)

¶ 37                                            Factual Findings

¶ 38       At the outset, we find that the Board’s factual findings were not against the manifest weight of

       the evidence. This court is unpersuaded by Abbate’s contention that the Board’s decision should

       be reversed where it failed to support its conclusion - that Abbate was evasive and not credible -

       with any supporting evidence. In an action under the Administrative Review Law, the Board is the

       fact finder responsible for overseeing testimony, making credibility determinations, and assigning

       weight to statements made by witnesses. Kimball Dawson LLC v. City of Chicago Dept. of Zoning,

       369 Ill.App.3d 780, 787 (1st Dist. 2006). “Unless a statute requires specific factual findings, an

       administrative agency is only required to provide a record and findings to permit orderly and

       efficient judicial review.” Kimball Dawson LLC, 369 Ill.App.3d at 787, citing Board of Education

       of Park Forest Heights School District No. 163 v. State Teacher Certification Board, 363

       Ill.App.3d 433, 442 (1st Dist. 2006). Where, as here, the testimony and evidence are preserved in

       the record, this court has sufficient grounds to examine the Board’s decision and specific factual

       findings are not required. Id. at 787.

¶ 39       Abbate also argues that the Board misstated the facts relating to his testimony by “picking and

       choosing parts of the record” to support its conclusion. Again, it is within the purview of the agency

       hearing the testimony to make decisions regarding the factual determinations, and these decisions

       are held to be prima facie true and correct unless contrary to the weight of the evidence. 735 ILCS

       5/3-110 (West 1994). When faced with a conflict of evidence, “it was the Board’s function, as the

       finder of fact, to assess the credibility of the documentary information and the testimony of the


                                                       -15-
       1-1#-####


       witnesses and to determine the appropriate weight to be given the evidence.” Marconi v. Chicago

       Heights Police Pension Bd., 225 Ill.2d 497, 540 (2006). “So long as the record contains evidence

       supporting the agency’s decision, that decision should be affirmed.” Marconi, 225 Ill.2d at 540,

       citing Commonwealth Edison Company v. Property Tax Appeal Board, 102 Ill.2d 443, 467 (1984).

       The mere fact that an opposite conclusion is reasonable or that the reviewing court might have

       ruled differently will not justify reversal of the administrative findings. Id. at 534; Abrahamson v.

       Ill. Dept. of Professional Regulation, 153 Ill.2d 76, 88 (1992); Robbins v. Board of Trustees of the

       Carbondale Pension Fund, 177 Ill.2d 533, 538 (1997).

¶ 40      Contrary to Abbate’s argument otherwise, there was evidence to support the Board’s

       conclusion that Abbate was not concerned about being arrested that night because he was a

       Chicago police officer. While Abbate explained his behavior, testifying at the administrative

       hearing, by saying that “[his] brain wasn’t working at all at that time[,]” he also admitted that when

       he slammed Muellner into the wall, he was not concerned about being arrested because he was a

       Chicago police officer, and being arrested “[n]ever crossed [his] mind that day." Moreover, while

       Abbate testified that he did not recall the events from that evening because he was “highly

       intoxicated[,]” he was able to conveniently recall parts of the evening in order to explain his

       actions.

¶ 41      Moreover, Abbate takes issue with the Board’s conclusion that the video recording showed

       him flexing his muscles and publicly announcing “Chicago Police Department.” Abbate relies

       upon his testimony that he did not mean anything by this conduct and was “just messing around.”

       He further points out that the made this public announcement more than one hour before he

       physically attacked Obrycka. However, the Board, as the fact finder, was entitled to reject Abbate’s




                                                       -16-
       1-1#-####


       assertion that he was merely “messing around” by this conduct. Therefore, we are unpersuaded by

       Abbate’s request for this court to find that the Board’s factual findings were manifestly erroneous.

¶ 42                              Applicable Tests and Available Evidence

¶ 43      Next, as to this court’s task in applying these factual findings to the appropriate statutory

       language, this court recognizes that Section 5-227 of the Illinois Pension Code is a pension

       forfeiture statute and provides as follows:

              “None of the benefits provided for in this Article shall be paid to any person who is

              convicted of any felony relating to or arising out of or in connection with his service as a

              policeman.” 40 ILCS 5/5-227 (West 2019).

¶ 44      As to Abbate’s suggestion that this court should only look to the statutory interpretation

       announced in those cases interpreting section 5-227, the pension forfeiture provision applicable to

       Chicago police officers, this court rejects such a narrow view. Instead, we will also look to cases

       in which the courts have interpreted this same type of forfeiture provision in other pension codes.

       As the Illinois Supreme Court has previously recognized, this same type of forfeiture provision of

       the Code can also be found in the pension codes governing members of the General Assembly (40

       ILCS 5/2-156 (West 1998)), participants in the Illinois Municipal Retirement Fund (40 ILCS 5/7-

       219 (West 1998)), participants in the Municipal Employees’, Officers’, and Officials’ Annuity and

       Benefit Fund (40 ILCS 5/8-251 (West 1998)), sanitary district employees (40 ILCS 5/13-807

       (West 1998)), state employees (40 ILCS 5/14-149 (West 1998)); judges (40 ILCS 5/18-163 (West

       1998)), and others (see, e.g. 40 ILCS 5/16-199 (West 1998). Devoney v. Retirement Bd. of

       Policemen’s Annuity & Ben. Fund for City of Chicago, 199 Ill.2d 414, 418 (2002). The Illinois

       Supreme Court recognized that this choice of words in the pension forfeiture statutes “are general

       in describing how the felony conviction must pertain to an employee’s public service before the


                                                      -17-
       1-1#-####


       pension benefit disqualification will be triggered, but they could not be otherwise. The ways in

       which governmental offices can be exploited for illicit purposes are so diverse and varied that

       greater specificity would be impossible.” Devoney, 199 Ill.2d at 418.

¶ 45      The applicability of section 5-227 warranting forfeiture of Abbate’s pension benefits depends

       on whether his conviction for felony aggravated battery was related to, arose out of, or was

       connected with his service as a Chicago police officer. In determining whether section 5-227 of

       the Code applies to disqualify Abbate pension benefits, “the pivotal inquiry is whether a nexus

       exists between [his] criminal wrongdoing and the performance of his official duties.” Devoney,

       199 Ill.2d at 419. Over the years, the Illinois courts have developed and applied three alternative

       tests for analyzing this provision of the Code: the “but for” test (Devoney v. Retirement Bd. of

       Policemen’s Annuity & Ben. Fund for City of Chicago, 199 Ill.2d 414, 418 (2002)), the “substantial

       factor” test (Bloom v. Municipal Employees’ Annuity and Benefit Fund of Chicago, 339 Ill.App.3d

       807 (1st Dist. 2003)), and whether the conviction is “in some way” connected to the plaintiff’s

       employment (Goff v. Teachers’ Retirement System of State of Illinois, 305 Ill.App.3d 190, 195 (5th

       Dist. 1999)).

¶ 46      In Devoney, the Supreme Court first developed and applied a “but for” test for determining

       whether there is a nexus between a felony and an officer’s performance of his official duties. Id.

       In Devoney, a police officer pled guilty to mail fraud after he and two friends attempted to defraud

       an insurance company by filing a false personal injury claim. A pension board determined that the

       officer forfeited his pension rights by committing the felony, and the supreme court affirmed,

       concluding:

              “At [his friend’s] behest, Devoney had used his position on the police force for [his

              friend’s] benefit over a protracted period of time. Based upon these circumstances, there


                                                      -18-
       1-1#-####


               was ample ground for the Retirement Board’s finding that ‘but for the fact that Devoney

               was a Police Officer of high rank,’ he ‘would not have been in the position or selected to

               participate in the scheme to defraud [which led to his conviction].’

                       Because Devoney’s participation in the scheme to defraud was the product of his

               status as a law enforcement official, we believe that the nexus required by [the pension

               forfeiture statute] was present. Devoney’s conviction in federal court, was ‘relat[ed] to or

               [arose] out of or in connection with his service as a policeman’ so as to render him

               ineligible for his police pension benefits.” (Emphasis in original) Id. at 423-424.

¶ 47       In addition to the “but for” test employed in Devoney, other courts have framed the inquiry as

       to whether one’s employment was a “substantial factor” in the felony, in the style of causation.

       Bloom v. Municipal Employees’ Annuity and Benefit Fund of Chicago, 339 Ill.App.3d 807 (1st

       Dist. 2003). In Bloom, this court discussed the various tests used by courts to determine if the

       required nexus has been established and found that Devoney did not mandate the application of

       the “but for” test to every nexus analysis. Bloom, 339 Ill.App.3d at 815. Instead, the court in Bloom

       utilized a “substantial factor” test as an alternative to the “but for” test. Id. Under the ‘substantial

       factor’ test, the defendant’s conduct is said to be a cause if it was a “material element and a

       substantial factor” in bringing the event about. Id., quoting Thacker v. UNR Industries, Inc., 151

       Ill.2d 343, 354-355 (1992).

¶ 48       This court has also employed a third test, looking at whether the conviction is “in some way”

       connected to the plaintiff’s employment. Goff v. Teachers’ Retirement System of State of Illinois,

       305 Ill.App.3d 190, 195 (5th Dist. 1999). In Goff, the plaintiff, a retired school principal, pled

       guilty to the aggravated criminal sexual abuse of children attending his school. While the conduct




                                                        -19-
       1-1#-####


       underlying his conviction did not take place on school property or at school events, his pension

       was revoked pursuant to the applicable pension forfeiture provision.

¶ 49      On appeal, the plaintiff argued that his pension could only be revoked if the felony had

       occurred on school time or on school property. The court found that the plaintiff’s interpretation

       of the pension forfeiture language was too narrow, and “[t]he statutory phrases ‘relating to’,

       ‘arising out of’, and ‘in connection with’ are very broad terms.” Goff, 305 Ill.App.3d at 195. In

       finding that these terms should be interpreted in a broad manner, the Goff court found that, if the

       conviction “is in some way connected with the employment so that there is a causal connection”

       between the employment and the conviction, then the conviction can be said to arise out of

       employment, sufficient with the forfeiture provision. Id. at 195. The court found that there was a

       sufficient connection between his employment and his conviction where the plaintiff used his

       service as a teacher to exert influence over the victims as well as their parents in order for them to

       trust him to take the victims to various places and spend the night at the plaintiff’s home. Id. The

       court also found that there was a sufficient connection where the plaintiff used his service as a

       teacher to apply for and receive the position of scoutmaster and church camp counselor, which, in

       turn, enabled the plaintiff to commit the crimes to which he eventually pled guilty. Id.

¶ 50      Thus, while the Board utilized a “but for” test in analyzing the evidence in this case, this

       particular test is merely one acceptable method of establishing the nexus between crime and public

       employment required for forfeiture under the pension statutes and that other means of establishing

       this link are equally permissible. Bloom, 339 Ill.App.3d at 816. Therefore, we are not limited in

       viewing the evidence exclusively under the “but for” test and recognize that “the pivotal inquiry

       is whether a nexus exists between the employee’s criminal wrongdoing and the performance of his

       official duties.” Devoney, 199 Ill.2d at 419, citing DiFiore, 313 Ill.App.3d at 551.


                                                       -20-
       1-1#-####


¶ 51      Abbate also seeks to preclude the Board from relying upon Abbate’s conduct after he

       committed the felony offense of aggravated battery. First, Abbate argues that the Board waived

       this argument where the Board did not rely upon this theory in its determination. While the Board

       did not conclude that Abbate’s conduct after he committed the felony offense of aggravated battery

       provided the necessary evidence to show the nexus between his conviction and his service as a

       police officer, we are not precluded from doing so. Although the Board, in denying Abbate’s

       application, utilized a different theory, judicial review of an administrative decision extends “to

       all questions of law and fact presented by the entire record before the court.” 735 ILCS 5/3-110

       (West 2019). We may affirm an administrative agency’s decision on any basis in the record,

       regardless of its reasoning. See Ball v. Board of Education of the City of Chicago, 2013 IL App

       (1st) 120136, ¶ 27; Slocum v. Board of Trustees of State Universities Retirement System, 2013 IL

       App (4th) 130182, ¶ 41.

¶ 52      Upon finding that the Board did not waive this argument, we also find that the Board can rely

       upon Abbate’s conduct after he committed the felony offense of aggravated battery in arguing that

       there was a nexus between the felony and his service as a Chicago police officer. For guidance,

       we look to Siwek v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 324 Ill.App.3d

       820, 822-23 (2001) and Bloom v. Municipal Employees’ Annuity and Benefit Fund of Chicago,

       339 Ill.App.3d 807 (1st Dist. 2003).

¶ 53      Siwek, the plaintiff, a police officer, was convicted of two felony charges of narcotics;

       consequently, his pension benefits were revoked. The evidence established that Siwek gave

       $12,000 to Marchese to purchase narcotics. Marchese purchased from Weiss, an undercover agent,

       and was arrested. After the arrest, Marchese became an informant for the police to expose Siwek

       as the source of the funds, and Marchese arranged for Siwek to make another drug purchase. Siwek


                                                      -21-
       1-1#-####


       was arrested when he arrived at Marchese’s home and bought cocaine from Weiss who was still

       working as an undercover agent.

¶ 54      During the criminal trial, Siwek testified that he gained knowledge of the narcotics trade as

       part of the gang crime unit, which included “undercover buys[,]” in the organized crime division,

       which included working on large-scale drug operations, and in the violent crimes unit investigating

       narcotics-related homicides. On appeal, this court found that the plaintiff used “specialized

       knowledge” gained in his service as a police officer to commit the felony. Siwek, 324 Ill.App.3d

       at 829. Based on this evidence, this court held that the plaintiff’s pension forfeiture was justified

       under section 5-277 of the Code. Id.

              “We agree with the Board that Siwek’s conviction was connected to, or, at the very least,

              was related to his service as an officer. Siwek was a police officer who spent most of his

              career specializing in narcotics investigations. Logic compels us to conclude that Siwek

              called upon the specialized knowledge he gained in his service as a police officer when he

              committed the felony for which he was convicted.” Id.

¶ 55      In finding that there was a sufficient nexus, this court recognized that the plaintiff’s two felony

       convictions “did not occur in a vacuum.” Id. Notably, this court found:

              “We do not analyze the conviction solely on the basis of what happened on the day of the

              arrest. That would be parsing the first paragraph of section 5-227 with too sharp a scalpel.

              We believe the legislature’s charge to us is to examine the conviction in a way that deters

              police officers from violating the public trust while refraining from distorting the clear

              words of the statute.” Id.

¶ 56      Likewise, we reject Abbate’s suggestion that we view the evidence in a vacuum. While Siwek

       involved the court looking at the plaintiff’s conduct leading up to the commission of the offense,


                                                       -22-
       1-1#-####


       this court finds that this same type of broader focus should include looking at the plaintiff’s conduct

       after the commission of the offense, which is related to that offense. In doing so, we are following

       the legislature’s charge to examine Abbate’s conviction in a way that deters police officers from

       violating the public trust and, at the same time, does not distort the clear words of section 5-227.

       Like in Siwek, we find that this conclusion serves to deter police officers from violating the public

       trust by utilizing their position as a Chicago police officer to try to cover up their misconduct or

       by attempting to influence the investigation conducted in the commission of a committing a felony

       offense. Adoption of the construction suggested by Abbate would send a message to Chicago

       police officers that their retirement benefits will not be jeopardized if, after committing a felony

       offense, they take steps to attempt to cover up their misconduct or attempt to influence the

       investigation into their misconduct. Such a message was certainly not the intent of the legislature

       in enacting the pension forfeiture provision of section 5-227.

¶ 57       Pension forfeiture statutes were enacted to “deter felonious conduct in public employment by

       affecting the pension rights of public employees convicted of a work-related felony.” Devoney,

       199 Ill.2d at 418. Their purpose is to discourage official malfeasance by causing a forfeiture of

       benefits to which a public servant otherwise would be entitled. Id., citing Kerner v. State

       Employees’ Retirement System, 72 Ill.2d 507, 513 (1978). Moreover, their purpose is to “…ensure

       that the retirement of a corrupt public servant is never financed by the very constituency whose

       trust was betrayed.” Ryan v. Board of Trustees of the General Assembly Retirement System, 236

       Ill.2d 315, 323 (2010).

¶ 58       Building upon this court’s utilization of a broader focus in looking at the plaintiff’s conduct,

       we recognize that, in Bloom, the court found that it is proper for the pension board to consider

       “other crimes evidence” related to the disqualifying felony as proof of that felony’s relationship to


                                                        -23-
       1-1#-####


       the employee’s public position. Id. at 813. In Bloom, the plaintiff, a former Chicago alderman, pled

       guilty in federal district court to filing a false tax return. While Bloom was charged with multiple

       crimes related to his involvement in the “Silver Shovel” investigation into corruption in city

       government and accused Bloom of activities that would have constituted misuse of his public

       office, Bloom pled guilty to one count of filing a false tax return relating to his private real estate

       business. At the sentencing hearing, the federal district court judge rejected the prosecution’s

       request to enhance Bloom’s sentence because his conviction “involved the abuse of a position of

       public trust.” The court found that Bloom’s conviction for a violation of a tax law did not involve

       abuse of position of public trust.

¶ 59       However, in finding Bloom’s felony conviction “arose out of or was in connection with” his

       position as an alderman, the Board relied upon evidence, contained in the plea agreement and other

       documentation, showing that Bloom admitted that some of the funds falsely categorized in the tax

       return were amounts paid to him in exchange for the improper use of his office. This included

       evidence that Bloom “in exchange for money, defendant agreed to use and did use his name,

       official position, and influence as an Alderman of the Fifth Ward to assist Christopher in obtaining

       and operating sites for rock-crushing…” Id. at 812.

¶ 60       On appeal, Bloom argued that the Board erred when it relied upon evidence beyond the

       elements of the crime he was convicted of and upon the district court judge’s rejection of the

       suggestion that the offense constituted an abuse of a position of public trust. The Bloom court

       examined the determination in Devoney that the pension board could not consider a prior incident

       of obstruction of justice introduced during the sentencing hearing, finding that this obstruction

       charge was irrelevant to the plaintiff’s pension eligibility claim. Id. at 812-13. The court rejected




                                                        -24-
       1-1#-####


       the plaintiff’s argument that the court in Devoney concluded that evidence of crimes other than the

       disqualifying felony cannot be considered by pension boards. Instead, the court in Bloom held:

              “The Devoney court, however, did not purport to follow or announce a rule limiting the

              nature of evidence that may be considered by municipal pension trustee boards…Though

              Devoney confirms that evidence of a crime that does not result in conviction cannot, by

              itself, disqualify a municipal employee from pension benefits under the forfeiture statutes,

              nothing in the court’s analysis can be construed as a per se prohibition of other crime

              evidence in pension forfeiture proceedings, or as an edict that such evidence, if related to

              the allegedly disqualifying felony, may not be considered as proof that felony’s relationship

              to the employee’s public position…” Bloom, 339 Ill.App.3d at 847-848.

¶ 61      Likewise, here, evidence of Abbate’s conduct after he committed the felony offense of

       aggravated battery falls within the type of “other crimes evidence” that was related to the

       disqualifying felony conviction of aggravated battery and should be considered as proof of that

       felony’s relationship to Abbate’s service as a Chicago Police officer. The “other crimes evidence”

       in this case amounted to federal district court’s summarization of the evidence presented at the

       federal civil trial in which the district court concluded: (1) that the responding officers were told

       that Abbate was a police officer and the beating was captured on videotape, but the officers did

       not put these details in their police report of the incident; and (2) within hours of the beating,

       Abbate made countless telephone calls, including calls to his partner at the 20th District, Joseph

       Boroff, who, in turn, made numerous telephone calls to other Chicago police officers, including

       Officer Masheimer’s partner. Obrycka v. City of Chicago and Anthony Abbate, 913 F.Supp.2d 598,

       603-604 (December 20, 2012). The “other crimes evidence” in this case was also presented by




                                                       -25-
       1-1#-####


       other testimony contained in the trial transcripts from his state criminal trial and his federal civil

       trial.

¶ 62       Notably, contrary to Abbate’s argument that this type of evidence was irrelevant, this type of

       conduct amounted to admissible other crimes evidence where it was “part of a continuing narrative

       of the events giving rise to the offense or, in other words, intertwined with the offense charged.”

       See People v. Abernathy, 402 Ill.App.3d 736, 749 (4th Dist. 2010), quoting People v. Thompson,

       359 Ill.App.3d 947, 951 (2005). It was also admissible as other crimes evidence related to his

       consciousness of guilt. Abernathy, 402 Ill.App.3d at 750. For instance, in Abernathy, this court

       found that other crimes evidence showing that the defendant set fire to the home in which the

       domestic battery occurred in an attempt to destroy evidence of his earlier crime, was admissible

       under the “continuing-narrative exception” to the general rule that other crimes evidence is

       inadmissible. This court further found that “‘[e]vidence that the accused has attempted to destroy

       evidence against himself is always admissible for the purpose of showing consciousness of guilt.’”

       [citation omitted] Id. at 750.

¶ 63       Therefore, looking at the totality of the evidence presented before the Board, Abbate’s felony

       conviction for aggravated battery was related to or connected with his service as a policeman. Prior

       to and during the commission of the aggravated battery against Obrycka, Abbate battered two

       different people at that same bar. While he was at the bar, he announced that he was a Chicago

       police officer and repeatedly displayed his “muscles” to the other bar patrons. After these two

       physical assaults, no one called the police to report Abbate’s misconduct. When he was beating

       Obrycka, he announced that “[n]obody tells me what to do.” The evidence presented at the federal

       civil trial and the verdict of the federal jury further connects his commission of the aggravated

       battery and his service as a police officer. Specifically, the jury found that the “moving force”


                                                       -26-
       1-1#-####


       behind Abbate’s conduct was ‘the persistent widespread custom or practice” of the Chicago Police

       Department’s failure to adequately investigate and/or discipline officers, as well as the

       department’s “code of silence.”

¶ 64      Further, as the federal civil jury concluded, Abbate conspired with others to prevent him from

       being arrested for the beating of Obrycka. This conclusion is supported by the evidence presented

       to the Board, including portions of testimony from his state criminal trial and the testimony from

       the federal civil trial. Within hours of committing the offense of aggravate battery, Abbate sought

       out the assistance of various people, including Chicago police officers. He sought their assistance

       to obtain the videotape of the beating to thwart the police investigation. To obtain the videotape,

       he also threatened to use his position as a Chicago police officer by issuing DUI tickets and

       planting drugs on the employees and customers of the bar.

¶ 65      This court was clearly presented with evidence that Abbate’s felony conviction for aggravated

       battery was related to or was connected with his service as a police officer where he used his

       position as a police officer in the commission of the aggravated battery of Obycka and in his

       subsequent attempts to cover up the investigation into his involvement. On these facts, the Board’s

       denial of his benefits was proper, and the circuit court’s judgment was erroneous.

¶ 66                                             CONCLUSION

¶ 67       In light of the following, we uphold the Board’s decision that pension forfeiture is triggered

       under section 5-227. Accordingly, we affirm the Board’s determination that Abbate forfeited his

       pension benefits when he committed a felony relating to or arising out of or in connection with his

       service as a policeman.

¶ 68   Board affirmed; circuit court reversed.




                                                      -27-